Case 8:19-bk-03039-RCT Doc 35 Filed 07/08/19 Page 1 of 16

Fill in this information to identify your case:

      

Debtor 1 Rodolfo Marin

Fust Name Middle Name Last Name

   

 

      
  
     

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

    
     

United States Bankruptcy Court for the: Middle District of Florida
Case number 8:19 bk 3039 RCT

Ut known)

     

 

    

 

Official Form 106Sum

 

Wi Check if this is an
amended filing

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the Information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

1. Schedule A/B: Property (Official Form 106A/B)

1a. Copy line 55, Total real estate, from SCHECuUle A/B ...ccsscscssesssssscsssessssssearssecccesvenceecesees

1b. Copy line 62, Total personal property, from Schedule A/B

Your assets
Value of what you own

s__ 434,288.00

$__ 31,422.40

 

 

1c. Copy line 63, Total of afl property on ScheCule A/B u......sseccsessssssesssessesssessssstsecsesussessseevs

Summarize Your Liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............

3, Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F

F bed oeeenevenseseensoenssadeauaneesenoesressesens $ 465,71 0.40

 

 

 

 

Your liabilities
Amount you owe

3 _1,044,140.80

$ 0.00

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule E/F .....ccsssessssesesscssssesssseseee +5 0.00

Summarize Your Income and Expenses

4. Schedule |: Your income (Official Form 1061)

 

Your total liabilities g 1,044,140.80

 

 

 

§ 1,747.00

 

Copy your combined monthly income from line 12 of Schedule [......ccccce eee

5. Schedule J: Your Expenses (Official Form 106J}
Copy your monthly expenses from line 22c of Schedule J

s____ 1,138.00

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2
Case 8:19-bk-03039-RCT Doc 35 Filed 07/08/19 Page 2 of 16

Debtor1 Rodolfo Marin Case number tsnoun 8:19 bk 3039 RCT

 

Firet Name Middle Name Last Name

Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 137
Q2 No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
wi Yes

7, What kind of debt do you have?

wi Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out tines 8-9g for statistical purposes. 28 U.S.C. § 159.

CD Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 2,000.00

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

 

 

 

Total claim
From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) §
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) §,
9d, Student foans. (Copy line 6f.) $
9e, Obtigations arising out of a separation agreement or divorce that you did not report as 5
Priority claims. (Copy line 6g.)
Sf. Debts to pension or profit-sharing plans, and other similar debts. (Copy tine 6h.) +3
9g. Total. Add lines 9a through $f. $ 0.00
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2
Case 8:19-bk-03039-RCT Doc 35

Filed 07/08/19

Fill in this TILED to identify your case Pitt EM TTT

Debtor 4 Rodolfo Marin

 

First Name Middle Name

Debtor 2

Last Name

 

(Spouse, if filing) First Name Middle Name

Last Name

United States Bankruptcy Court for the: Middle District of Florida

8:19 bk 03039 RCT

Case number

 

 

Official Form 106A/B

 

 

Schedule A/B: Property

Page 3 of 16

W Check if this is an
amended filing

12/15

 

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

EBSA vescrive Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

C1 No. Go to Part 2.
wi Yes. Where is the property?

5107 N. Shade Ave

ld

 

Street address, if available, or other description

 

 

 

Sarasota FL 34234
City State ZIP Code
Sarasota

County

If you own or have more than one, list here:

42, ©6987 74th St. Cir. E.

 

Street address, if available, or other description

 

 

 

Bradenton FL 34203
City State ZIP Code
Manatee

County

Official Form 106A/B

What is the property? Check all that apply.
rf Single-family home

Duplex or multi-unit building
Condominium or cooperative
Manufactured or mobile home

Land

Investment property

Timeshare

Other

OOOOO0O0

 

Who has an interest in the property? Check one.

Q) Debtor 1 only

C) Debtor 2 only

C] Debtor 1 and Debtor 2 only

P| At least one of the debtors and another

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

8,000.00

Current value of the
entire property?
5 500,000.00 ¢

 

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

Beneficiary of Trust

 

C) check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

What is the property? Check all that apply.
Single-family home

Duplex or multi-unit building
Condominium or cooperative
Manufactured or mobile home

Land

Investment property

Timeshare

Other

|
Q)
Q)
QO
Q
Q
QO
QO)

 

Who has an interest in the property? Check one.

| Debtor 1 only

C) Debtor 2 only

CI Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

5 426,288.00 «5 426,288.00

 

Describe the nature of your ownership
interest (Such as fee simple, tenancy by
the entireties, or a life estate), if known.

Fee Simple

L) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

Schedule A/B: Property

page 1
Case 8:19-bk-03039-RCT Doc 35 Filed 07/08/19 Page 4 of 16

Rodolfo Marin

First Name Middle Name

Debtor 1

1.3,

Last Name

 

Street address, if available, or other description

 

 

 

OQ) Manufactured or mobite home entire property? portion you own?
QC) tang $ 5,
C) investment property
City State ZIP Code (1 Timeshare Describe the nature of your ownership
QO interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
a Q Debtor 1 only
ounty CI debtor 2 only
QO) debtor 4 and Debtor 2 only UI Check if this is community property
J At least one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local
property identification number:
2. Add the dollar vatue of the portion you own for all of your entries from Part 1, including any entries for pages $ 434,288.00
you have attached for Part 4. Write that number here. .......... accevatevaeeererecsetesstsesseeceseeecaseeressereseonecsssessesesseseess > |

EERE ve scrive Your Vehicles

What is the property? Check all that apply.
QO Single-family home

Q Duptex or multi-unit building

CJ Condominium or cooperative

 

Case number (known), 8:19 bk 03039 RCT

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule O:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the

 

 

 

 

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

QO) No
Wd Yes
3.1. Make: Jeep
Model: Wrangler ;
Year: 2016
42,000

Approximate mileage:

Other information:

 

 

 

 

If you own or have more than one, describe here:

3.2. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

Official Form 1064/B

Who has an interest in the property? Check one.
2 Debtor 1 only

LJ Debtor 2 only

CD Debtor 1 and Debtor 2 anly

() At least one of the debtors and another

Cl Check if this Is community property (see
instructions)

Who has an interest in the property? Check one.
C) Debtor 1 only

Q) Debtor 2 only

C) Debtor 1 and Debter 2 only

(J Atteast one of the debtors and another

C) Check if this is community property (see
instructions)

Schedute A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ 23,000.00 5 23,000.00

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

page 2
Case 8:19-bk-03039-RCT Doc 35 Filed 07/08/19 Page 5 of 16

 

Who has an interest in the property? Check one.

Debtor 1 Rodolfo Marin
Fst Name Middle Name Last Name
3.3, Make:
Model: C2 debtor 1 only
Year: Q] debtor 2 only

Approximate mileage:

Other information:

 

 

 

 

3.4. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

CJ Debtor 1 and Debtor 2 only
() At least one of the debtors and ancther

Cl check if this is community property (see
instructions)

Who has an interest in the property? Check one.

C) debtor 4 only

L) debtor 2 only

Cl Debtor 4 and Debtor 2 only

(1 Atteast one of the debtors and another

C) Cheek If this is community property (see
instructions)

Case number (i mown), 8:19 bk 03039 RCT

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

QO No
Wi Yes

441. Make:
Model:

 

Year:

Other information:

 

It is a hull with no engine.

 

 

If you own or have more than one, list here:

4.2, Make:
Model:

Year:

 

Other information:

 

 

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here ........

Official Form 106A/B

Who has an interest in the property? Check one.
2 Debtor 1 only

(3 Debtor 2 only

C2) debtor 1 and Debtor 2 only

(2) At teast one of the debtors and another

Cl Check if this is community property (see
instructions)

Who has an interest in the property? Check one,
©) Debtor 1 only

C2) Debtor 2 only

C1 Debtor 1 and Debtor 2 only

C) Atleast one of the debtors and another

QC) check if this is community property (see
instructions)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

5 1,000.00 5 1,000.00

 

Do not deduct secured claims or exemptians. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

24,000.00

 

Schedule A/B: Property

page 3

 
Case 8:19-bk-03039-RCT Doc 35 _ Filed 07/08/19 Page 6 of 16

Debtor: Rodolfo Marin Case number irmowm 8:19 bk 03039 RCT

Fost Name Maidle Name Last Name

Describe Your Personal and Household Items

Do you own or have any tegal or equitable interest in any of the following items?

 

Current value of the
portion you own?
Do net deduct secured claims

or exemptions.
6. Household goods and furnishings

Examples: Major appliances, furniture, linens, china, kitchenware

W No pe ee ee een a hve nas vane vectra
L) Yes. Describe......... $

7. Etectronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
No .
C) Yes. Describe.......... ! ‘ ls
i
teense ae te nein eromsininnnaanin etnies napightarnnnee it seteapiteetrtmin tot (mtn nnn nie maine nad

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
(A No eos lve vee es nen ann

Q) Yes. Describe.......... 5

 

 

 

 

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; cances
and kayaks; carpentry tools; musical instruments

Md No
Cl) Yes. Deseribe.....

 

 

 

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

( No pone co ne ea nt nmi ine gig inn ingens nents iis enemies ni
Q) Yes. Describe..........

 

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

OI No oe coe fee yo ee eenet ops nmin Sh ai ona ane erat iain nga
@ Yes. Describe..........,

 

ls 500.00

 

12. Jewelry

Exampies: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver

4 No : ne cenencncanee
C) Yes. Describe........... i$

 

 

 

13. Non-farm animals
Examples: Dogs, cats, birds, horses

i No
OQ) Yes. Deseribe..........! | $

 

 

14. Any other personal and household items you did not already list, including any health aids you did not list

 

 

 

 

 

 

Wd No ; . _
Q) Yes. Give specific $
information. .......00: _
18. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ 500.00
for Part 3. Write that number here >

 

 

 

Official Form 1064/B Schedule A/B: Property page 4
Case 8:19-bk-03039-RCT Doc 35 _ Filed 07/08/19 Page 7 of 16

 

 

 

Debtor 1 Rodolfo Marin Case number (¢inown_8: 19 DK 03039 RCT
Furst Name Middle Name Last Name
Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the

portion you own?
Do not deduct secured claims

 

 

 

 

 

 

 

 

 

or exemptions,
16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
Wd No
QC) Yes GASH! eceeecsecceenceseeee $
17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, fist each.
No
VE Ye oo ccscsesenseeee Institution name:
17.1. Checking account: Chase $ 7,922.40
17.2. Checking account: $
17.3. Savings account: $
17.4. Savings account: $
17.5. Certificates of deposit: $
17.6. Other financial account: $
17.7, Other financial account: $
17.8, Other financial account: $
17.9. Other financial account: $

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

OD Ves. ene Institution or issuer name:

 

 

 

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

 

 

Wi No Name of entity: % of ownership:
Ql Yes. Give specific 0% %
information about
them 0% %
0% %

 

Official Form 106A/B Schedule A/B: Property page 5
Case 8:19-bk-03039-RCT Doc 35 Filed 07/08/19 Page 8 of 16

Debtor 1 Rodolfo Marin Case number (it known) 8:19 bk 03039 RCT

Fest Name Madle Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

Wi No

Q) Yes. Give specific _ Issuer name:
information about

 

 

 

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

Mi No

CI Yes. List each
account separately. Type of account: Institution name:

401 (k) or similar plan: $

of

Pension plan:

IRA:

 

Retirement account:

 

Keogh:

Additional account:

 

wr Ff & Hf

Additional! account:

 

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company

Exampies: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others

 

 

 

 

 

 

 

 

 

 

 

WA No
ee Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: 5
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: $
23, Annuities (A contract for a periodic payment of money to you, either far life or for a number of years)
a No
ee Issuer name and description:
$
: $

 

 

Official Form 106A/B8 Schedule A/B: Property page 6
Case 8:19-bk-03039-RCT Doc 35 Filed 07/08/19 Page 9 of 16

Debtor1 Rodolfo Marin Case number rinoun, 8:19 bk 03039 RCT

Fest Name Middle Nama Last Name

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b}(1).

Wi No
1) Yes

 

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

No

Cl Yes. Give specific |
information about them....

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Intemet domain names, websites, proceeds from royalties and licensing agreements

YW No

C) Yes. Give specific | :
information about them...{ : §

 

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

WY No

Q) Yes. Give specific
information about them.... §.

 

 

 

 

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions,

28. Tax refunds owed to you

WI No

Q Yes. Give specific information

 

. . Federal:
about them, including whether
you already filed the returns : State:
and the tax years. ...........0 ce \ .
Local:

 

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

i No

 

C) Yes. Give specific information..............

 

 

 

 

: Alimony: $
' Maintenance: $
: Support: $
| _ Divorce settlement: $.
| | Property settlement: $
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
w No
Cl Yes. Give specific information... $

 

 

 

Official Form 1064/B Schedule A/B: Property page 7
Case 8:19-bk-03039-RCT Doc 35 Filed 07/08/19 Page 10 of 16

Debtor1 Rodolfo Marin Case number irimoum, 8:19 bk 03039 RCT

First Name Middle Name Last Name

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

W No

C] Yes. Name the insurance company

— Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

$

 

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

2 No

C2) Yes. Give Specific information.............. |

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

WJ No

OQ Yes. Describe each ClaiM. «.ccccecccccce

 

 

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

W No

CJ Yes. Describe each claim. «ee
$
|

 

 

35, Any financial assets you did not already list

(4 No

U) Yes. Give specific information............ : $

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

for Part 4, Write that number here . > $ 7,922.40

 

 

 

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37, Do you own or have any legal or equitable interest in any business-related property?
42 No. Goto Part 6.
Q Yes. Go to line 38.

Current value of the
portion you own?

Do net deduct secured claims

 

 

or exemptions.
38. Accounts receivable or commissions you already earned
2 No _ — ; .
QC) Yes. Deseribe....... 5
1 ‘
j

4a

 

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

No
Q) Yes. Deseribe....... §

 

 

 

Official Form 1064/B Schedule AB: Property page 8
Case 8:19-bk-03039-RCT Doc 35 _ Filed 07/08/19 Page 11 of 16

Debtor1 Rodolfo Marin Case number t#inowm,8:19 bk 03039 RCT

First Name Middle Name Last Name

 

40.Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

W No

C) Yes. Describe....../

 

 

an

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I
41. Inventory
id No enter aAssimrnn ,
: k
C) Yes. Deseribe....... $
42. Interests in partnerships or joint ventures
W No
Ql Yes. Describe...... Name of entity: % of ownership:
% $
% $.
% 5,
43. Customer lists, mailing lists, or other compilations
Wd No
() Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
Q) No _
C1 Yes. Describe........! | 5
ee
44, Any business-related property you did not already list
Ad No
OC) Yes. Give specific $
information .........
$
$
$
3
$
45, Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0.00
for Part 5. Write that number here ” > —

 

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest in.
If you own or have an interest in farmland, list it in Part 1.

 

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
GA No. Go to Part 7.
QC) Yes. Go to line 47.
Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

47. Farm animals
Examples: Livestock, poultry, farm-raised fish

 

 

<

©

*
i
t
i
i
{
|
t

 

Official Form 106A/B Schedule A/B: Property page 9
Case 8:19-bk-03039-RCT Doc 35 Filed 07/08/19 Page 12 of 16

Debtor1 Rodolfo Marin Case number iranown, 8:19 DK 03039 RCT

First Name Middle Name Last Name

 

48, Crops—elther growing or harvested

CQ Yes. Give specific |
information. ............ | $

 

49, Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
Q) No
i  ( — . ~

 

 

 

51. Any farm- and commercial fishing-related property you did not already list
QO No

Q Yes. Give specific
information. ............ $

 

 

 

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ 0.00
for Part 6. Write that number here >

 

 

 

EAE Descrine All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

i No

Q Yes. Give specific
information.............

 

 

 

> | s___0.00

 

54. Add the dollar value of all of your entries from Part 7. Write that number Were .........ccccscssessssssssseseeesees

 

 

 

List the Totals of Each Part of this Form

 

 

55. Part 4: Total real estate, line 2 sense > s__ 434,288.00
56. Part 2: Total vehictes, line 5 s___ 23,000.00

57, Part 3: Total personal and household items, line 15 s___—_—9 00.00

58. Part 4: Total financial assets, line 36 s_ 7922.40

59. Part 5: Total business-related property, line 45 ss —i.0

60. Part 6: Total farm- and fishing-related property, line 52 si.

61. Part 7: Total other property not listed, fine 54 +3 0.00

62. Total personal property. Add lines 56 through 61... $ ___ 31,422.40 7 Copy personal property total g__—3.1,422.40

 

 

63. Total of all property on Schedule A/B. Add line 55 + line 62. ......ccccscssssesscescocesccssecescesreeesererseeeeees sovevosesasevseee g___ 465,710.40

 

 

 

Official Form 106A/B Schedule A/B: Property page 10
Case 8:19-bk-03039-RCT Doc 35 Filed 07/08/19 Page 13 of 16

aie COLE) iota ren to identify your case:

        
   

Debtor 1 Rodolfo Marin

First Name

 

Middle Name

   

  
 

Debtor 2
(Spouse, if filing) Fast Name Middle Name Last Name

 

    
     
     

United States Bankruptcy Court for the: Middle District of Florida
Case number 8:19 bk 3039 RCT

(If known}

Wi Check if this is an
amended filing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct information.
Using the property you tisted on Schedule A/B: Property (Official Form 1064/8) as your source, list the property that you claim as exempt. If more

space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
Itmits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

aa Identify the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

wf You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
() You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value ofthe | Amount of the exemption you claim Specific laws that allow exemption

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
description: JO7 N. Shade Ave. —$ 8,000.00 Wi s 8,000.00 Art X Sec 4(a)(1) Fla.
Line from C2) 100% of fair market value, up to Const.
Schedule AB: 2.1 any applicable statutory limit
Brief
description, ~&@P _________ $23,000.00 Ws 1,000.00 F.S. 222.25(1)
Line from C2 100% of fair market vatue, up to
Schedule A/B: ~~ any applicable statutory limit
description: Personal Property $8,422.40 Ws 1,000.00 Art X Sec 4(a)(2) Fla.
Line from (3 100% of fair market value, up to Const.
Schedule A/B: any applicable statutory limit

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
aw No
Q) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

Q No
QO Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of __
Case 8:19-bk-03039-RCT Doc 35 Filed 07/08/19 Page 14 of 16

Debtor 1 Rodolfo Marin

Case number winown, 8:19 bk 3039 RCT

 

Fest Name Mudie Name Last Name

rane 2: Page

Brief description of the property and line
on Schedule A/B that lists this property

Current value of the Amount of the exemption you claim Specific laws that allow exemption
portion you own

Copy the value from Check only one box for each exemption

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule A/B
Brief
description: $ Os
Line from C2) 100% of fair market vatue, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from C 100% of fair market vatue, up to
Schedule 4B: —— any applicable statutory limit
Brief
description: $ Os
Line from C1 100% of fair market vatue, up to
Schedule AB: any applicable statutory limit
Brief
description: $ Os
Line from C) 100% of fair market vatue, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from C2 100% of fair market value, up to
Schedule A/8:. ——— any applicable statutory limit
Brief
description, § —————————-_—-_ & Ls
Line from ©) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: 5 O¢
Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from C2) 100% of fair market vatue, up to
Schedule A/B: ———— any applicable statutory limit
Brief
description: $ Os
Line from C1 100% of fair market value, up to
Schedule A/B:. ———— any applicable statutory limit
Brief
description. ————_—————.__ § Os
Line from 2 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from C) 100% of fair market value, up to
Schedule A/B:: ——— any applicable statutory limit
Brief
description. = ———————__—___ § Os
Line from OQ 100% of fair market vatue, up to
Schedule A/B:. ———— any applicable statutory limit

Official Form 106C

Schedule C: The Property You Claim as Exempt page 2 of __
Case 8:19-bk-03039-RCT Doc 35 Filed 07/08/19 Page 15 of 16

 

BUCA e Ure moc ry ren gern

    

| cetme? Rodolfo Marin

oxi Mera Veode hare ~ Trl Narre
Buble 2
(Sunes ching) tre hame Veide Mare Lect Rive e

Ontes? Stites Bankruptcy Gourtarihe Middle District of Floride

| Cetonurie 8-19 bk 3039 RCT _ i
} }F know} vam i

| ' a Check if this san
amended fling

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42/15

ftwo married people are filing together. both are equally responsible for supplying correct information.

You must file thts form whenever you tite Bankruptcy schedules or amended schedules. Making a false statemes. concealing Property, or
obtaining money or property by fraud in cannechon with e bankruptcy case can resuit in fines up to $260,060, or imprisonment for up tn 20
years, of Doth. 18 U.S.C. $$ 182, 1344, 1549. and 3674.

Did you pay or agree to pay sormeone wha is NOT an attorney to help you fill out bankruptcy forms?

af no

LI Yes. Marmol paren Alluch Gunkruptey Poution Framamars Moto. Deciuration. anc

Signature (O¥Grkal Form 1754.

 

Under penalty of perjury, | declare that 1 nave read the summary and schedules filed with this declaration and
that they are hunang correct.

pif

  
 

 

 

x , ‘, if ! —_ x
ere ——_—
Siguature wf Ceaie 1 j vag Signelwey of Deboce 2
pate _G~ hl f- Mf Cea _. .
me) ay NADA! reey

Oficial Foo 108Dec Declaration About an indnacuat Debtor's Schaduins
Case 8:19-bk-03039-RCT Doc 35 _ Filed 07/08/19 Page 16 of 16

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

In re: Case No.: 8:19-bk-03039-RCT

Rodolfo Marin : Chapter 7

Debtor.

/

 

CERTIFICATE OF SERVICE

] HEREBY CERTIFY that a true and correct copy of the Debtor’s Amended Schedules A,

B and C were furnished on the 8" day of July 2019 by U.S. mail to the following:

Rodolfo Marin
5107 N. Shade Ave.
Sarasota, FL 34234

And, to all other parties that have elected to receive electronic service through the CM/ECF system.

Law Office of David W. Smith

/s/ David W. Smith

DAVID W SMITH, ESQUIRE
Florida Bar No. 70689

5020 Clark Rd. #412

Sarasota, Florida 34233

P: (941) 312-3078
david@dwsmithlaw.com
